Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate and/or render obvious a flow stopper for a standing valve within a bottom hole spring assembly for facilitating production of hydrocarbons from a subterranean well, the bottom hole spring assembly including a tubular cavity within a housing wherein the standing valve prevents backflow of a fluid column to allow a surface controlled plunger system to remove the fluid column, the housing having a plurality of ports providing fluid access to the tubular cavity, wherein: the flow stopper is moveable between a first position and a second position within the tubular cavity; the flow stopper in the first position is adjacent to a seat of a bottom port of the ports thereby obstructing fluid flow through the bottom port; the flow stopper in the second position is away from the seat of the bottom port thereby allowing fluid to flow through the bottom port; the flow stopper has an elongated shape; and the elongated shape has a concave section such that the flow stopper can impact a line running along an inner surface of the housing in a lengthwise direction of the tubular cavity, the concave section allowing the flow stopper to impact the housing with a first point of contact and a second point of contact on the line, the concave section ensuring that the first point of contact and the second point of contact are separated by a gap where the flow stopper does not contact the inner surface of the housing on the line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R BUCK/Primary Examiner, Art Unit 3679